Citation Nr: 1014663	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to a 
service-connected bilateral knee disorder.

2.	Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left knee.

3.	Entitlement to an evaluation in excess of 20 percent prior 
to March 12, 2009, for torn anterior cruciate ligament of 
the right knee.

4.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service connected 
disabilities prior to March 12, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to 
May 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran testified before the undersigned Veterans Law 
Judge at a December 2008 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in January 2009, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with appropriate notice and a VA examination.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Clarification of Issues on Appeal

The Board observes the issues on appeal includes entitlement 
to an increased evaluation for a right knee disability and 
entitlement to TDIU.  During the pendency of the instant 
appeal, the Veteran was awarded a temporary total evaluation 
for his right knee disability as of March 12, 2009.  As he 
has been awarded a 100 percent evaluation, the issues of an 
increased evaluation and TDIU are moot as of March 12, 2009.  
See 38 C.F.R. § 4.16(a) (2009); see also AB v. Brown, 6 Vet. 
App. 35 (1993).  As such, the Board will limit its discussion 
of entitlement to an increased evaluation for a right knee 
disability and TDIU to the period prior to March 12, 2009.


FINDINGS OF FACT

1.	Degenerative disc disease of the lumbar spine was not 
manifested in active service; any current degenerative 
disc disease of the lumbar spine is not otherwise 
etiologically related to the Veteran's active service nor 
is it proximately due to or chronically worsened by the 
Veteran's service-connected bilateral knee disability.

2.	Degenerative changes of the left knee is manifested by no 
more than subjective complaints of pain and objective 
evidence of noncompensable limitation of motion and 
arthritis established by X-ray findings.  There is no 
evidence of ankylosis; compensable limitation of motion; 
subluxation, instability or laxity; or impairment to the 
tibia or fibula.

3.	Prior to March 12, 2009, the Veteran's right knee 
disability, torn anterior cruciate ligament, is manifested 
by no more than moderate lateral instability.  There is no 
evidence of compensable limitation of motion; ankylosis; 
subluxation or more than moderate laxity; or impairment to 
the tibia or fibula.

4.	Prior to March 12, 2009, the Veteran has arthritis of the 
right knee, established by x-ray findings, related to his 
service connected right knee disability, with objective 
evidence of noncompensable limitation of motion.

5.	Prior to March 12, 2009, the Veteran does not meet the 
schedular criteria for TDIU, and his service-connected 
disabilities do not cause him to be unable to obtain and 
retain substantially gainful employment.
CONCLUSIONS OF LAW

1.	Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active duty service nor is it 
proximately due to or aggravated by the Veteran's service 
connected bilateral knee disability.  38 U.S.C.A. §§ 1110, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.	The criteria for an evaluation in excess of 10 percent for 
degenerative changes of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2009).

3.	Prior to March 12, 2009, the criteria for an evaluation in 
excess of 20 percent for torn anterior cruciate ligament 
of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2009).

4.	Prior to March 12, 2009, the criteria for a separate 
rating of 10 percent for arthritis of the right knee have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2009).

5.	Prior to March 12, 2009, the criteria for the assignment 
of TDIU due to service-connected disabilities have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In the instant case, the Veteran received notification 
through VCAA letters dated June 2004, September 2006, 
September 2007 and March 2009.  These notice letters advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Veteran has been provided such notice.  See, 
e.g., March 2009 VCAA notice letter.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the 
claims file.  Post-service VA and private treatment records 
and reports have also been obtained, as have all available 
records related to the Veteran's claim for Social Security 
Administration (SSA) disability benefits.  The Veteran has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to assist 
the Veteran in obtaining records has been satisfied.  The 
Veteran was afforded VA examinations in February 2005, June 
and October 2007, September 2008 and April 2009.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  

As noted above, the Veteran's claim was remanded by the Board 
in January 2009 with instructions to provide the Veteran 
sufficient VCAA notice and a VA examination.  The Board 
observes the Veteran was provided adequate VCAA notice in 
March 2009 and a VA examination in April 2009.  Therefore, 
the Board finds there has been substantial compliance with 
the January 2009 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Finally, the April 2009 VA examination is 
adequate to allow the Board to decide the instant claims, as 
it involved a review of the Veteran's claims folder and 
physical examination of the Veteran as well as provided the 
opinions requested by the Board with accompanying rationale.  
See generally Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran.

The Veteran asserts that his currently diagnosed degenerative 
disc disease of the lumbar spine is etiologically related to 
active service.  Specifically, he contends that his lumbar 
spine was injured in the November 1984 incident in which he 
injured his knees.  Alternatively, the Veteran contends that 
his service-connected bilateral knee disability is the 
proximate cause of, or has aggravated, his currently 
diagnosed degenerative disc disease of the lumbar spine.

With regards to direct service connection, service treatment 
records are absent complaints, findings or diagnoses of a 
disorder of the lumbar spine.  While the Veteran initially 
complained of low back pain following the November 1984 
incident, this appears to be acute and transitory, as there 
is no diagnosis of a chronic condition in service.  In 
addition, a December 1986 Report of Medical History, 
completed and signed by the Veteran, indicates he then denied 
a history of recurrent back pain.  Furthermore, a December 
1986 Report of Medical Examination, completed prior to the 
Veteran's separation from active service, notes a normal 
musculoskeletal and spine clinical evaluation.  Finally, the 
November 1986 report of a Medical Evaluation Board notes the 
Veteran's November 1984 incident and bilateral knee injury, 
but includes no discussion or diagnosis of a lumbar spine 
injury.  Thus, in light of the absence of treatment for or 
complaints of a lumbar spine disorder, the Board finds there 
is no medical evidence that indicates the Veteran suffered 
from degenerative disc disease, or any other lumbar spine 
disorder, during active service.

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the Veteran was first 
diagnosed with a lumbar spine disorder in as a result of a 
motor vehicle accident in December 1996.  In fact, the 
Veteran himself stated that he had no prior history of low 
back pain or injury before the December 1996 motor vehicle 
accident.  This is nine years since the Veteran separated 
from service; this lapse in time between the Veteran's active 
service and the first evidence of a lumbar spine disorder 
weighs against the Veteran's claim for direct service 
connection.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  As such, the Board 
finds that direct service connection is not warranted based 
on continuity of symptomatology.  

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed degenerative disc 
disease of the lumbar spine was proximately caused by his 
service-connected bilateral knee disability.  Alternatively, 
he argues that this disorder has been aggravated by his 
service-connected bilateral knee disability.

The Veteran was afforded a VA examination in April 2009, 
during which the examiner noted the Veteran's history of an 
in-service injury and post-service motor vehicle accident.  
After reviewing the Veteran's service treatment records and 
claims folder, and physically examining the Veteran, the VA 
examiner stated that, with respect to direct service 
connection, it is less likely than not the Veteran's 
degenerative disc disease of the lumbar spine is 
etiologically related to active service.  In this regard, the 
VA examiner noted the lack of a chronic low back condition 
developing after the November 1984 injury, as well as the 
normal findings upon service separation.  The VA examiner 
stated that the Veteran's current back condition is most 
likely caused by multiple factors including normal age-
related degenerative change in combination with post-service 
physical work, the 1996 motor vehicle accident and obesity.  

With respect to secondary service connection, the VA examiner 
opined that the Veteran's lumbar spine disorder is less 
likely proximately due to or permanently aggravated beyond 
normal progression by his service-connected bilateral knee 
disability.  In this regard, the VA examiner noted that the 
Veteran's latest MRI report indicates he back condition with 
degenerative changes is within the range of normal given the 
Veteran's age and factors described above.

In sum, a preponderance of the competent probative evidence 
of record weighs against the Veteran's assertion that his 
service-connected bilateral knee disability is the proximate 
cause of or has aggravated his currently diagnosed 
degenerative disc disease of the lumbar spine.  A VA 
physician has opined that the Veteran's current lumbar spine 
disability is in the range of normal given the Veteran's age 
and medical history, and has also opined that his current 
disability is not related to his active service.  In 
addition, the normal medical findings at the time of 
separation from service, as well as the absence of a 
diagnosis or treatment for many years after service, 
specifically following a post-service motor vehicle accident 
are probative evidence against the claim for direct service 
connection. 

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed degenerative disc disease of the 
lumbar spine is the result of or has been aggravated by his 
service-connected bilateral knee disability, or is 
etiologically related to his active service.  However, as a 
layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
degenerative disc disease of the lumbar spine on both a 
direct and secondary basis, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II.	Increased Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

The Veteran's degenerative changes of the left knee is 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  Torn anterior cruciate 
ligament of the right knee has been assigned a 20 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).  The Veteran contends that both knee 
disabilities are currently characterized by limitation of 
motion due to pain and associated instability.  As such, he 
contends that he is entitled to a higher disability rating 
throughout the appeal period for his service-connected 
bilateral knee disabilities.  The Board observes the 
Veteran's left and right knee disabilities are to be 
evaluated under the same rating criteria.  As such, for the 
sake of brevity, the Board will discuss the applicable rating 
criteria before addressing his knee disorders separately 
below.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a Veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 
3.59.

The Veteran's left knee is evaluated pursuant to Diagnostic 
Code 5003 throughout the appeal period, which pertains to 
degenerative arthritis.  His right knee is evaluated pursuant 
to Diagnostic Code 5257 prior to March 12, 2009, which 
pertains to instability of the knee.  The Veteran is not, 
however, separately rated under Diagnostic Codes 5260 or 5261 
for limitation of motion of the knee or under Diagnostic Code 
5257 for instability of the left knee.  Under such 
circumstances, the Board will therefore consider (1) whether 
the Veteran is entitled to a higher rating for any limitation 
of motion of either knee for the appropriate period, and (2) 
whether the Veteran is entitled to a separate rating for any 
instability of the left knee.  With regards to the first 
issue, the Board will consider whether the Veteran is 
entitled to a higher rating under Diagnostic Code 5003 or 
Diagnostic Codes 5260 and/or 5261.

Under Diagnostic Code 5003, arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint involved.  When the limitation of motion of the 
specific joint is noncompensable, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion  

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II 
(2009).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2009).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

With respect to instability of the knee, Diagnostic Code 5257 
provides for a 10 percent evaluation where there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assigned where there is moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation where there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

The Board has considered whether staged ratings are 
appropriate in the present case.  See Hart, supra.  For 
reasons discussed in more detail below, the Board finds that 
staging is not appropriate as there is no evidence that 
either the Veteran's left or right knee disabilities 
underwent a change during this appeal.

A.	Degenerative Changes of the Left Knee

Having considered the evidence of record, the Board finds 
that the Veteran is not entitled to an evaluation in excess 
of 10 percent for degenerative changes of the left knee at 
any point in the appeal period.  In this regard, the Board 
notes that the Veteran's left knee disorder was manifested 
during this appeal by subjective complaints of pain.  In 
addition, there is objective evidence of noncompensable 
limitation of motion and arthritis established by X-ray 
findings.  There is no evidence, however, of ankylosis; 
compensable limitation of motion; subluxation, instability, 
or laxity; or impairment to the tibia or fibula.

With regards to range of motion testing, a February 2005 VA 
examination report indicates that the Veteran's left knee had 
full flexion to 140 degrees and full extension to zero 
degrees.  At a June 2007 VA examination, the Veteran 
exhibited flexion to 125 degrees and full extension to zero 
degrees.  There was no further loss of motion due to pain, 
repetitive motion, etc.  See DeLuca, supra.  Finally, a 
September 2008 VA examination report notes full extension and 
flexion to zero and 140 degrees, respectively, with no pain 
or additional functional limitation of motion.  See DeLuca, 
supra.  Finally, the April 2009 VA examination report notes 
flexion limited to 130 degrees of motion with full extension 
to zero degrees.

The Board notes that none of the Veteran's examinations, nor 
any other competent evidence of record, reveals flexion 
limited to 60 degrees or extension limited to 5 degrees.  
Thus, the Board finds that the Veteran is not entitled to a 
separate compensable rating under the schedular criteria of 
Diagnostic Codes 5260 or 5261.  The evidence of record does, 
however, demonstrate that the Veteran at times does not have 
full flexion in his left knee.  See, e.g., June 2007 VA 
examination report.  In addition, there is X- ray evidence of 
arthritis in the left knee and subjective complaints of pain.  
In light of the evidence above, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 
percent under Diagnostic Code 5003.

The Board also finds that a separate evaluation under 
Diagnostic Code 5257 is not warranted for the left knee, as 
there is no evidence of instability of the left knee.  In 
this regard, the Board observes the June 2007 VA examination 
report notes the Veteran wore a brace on the left knee but 
denied requiring the use of a wheelchair, walker or crutches.  
Each of the June 2007, September 2008 and April 2009 VA 
examination reports note a negative Lachman's and McMurray 
test on the left knee, and the September 2008 VA examination 
report specifically notes there is no instability or weakness 
of the left knee.  As such, instability of the left knee is 
not demonstrated by the objective evidence of record.

The Board acknowledges the Veteran's contentions that his 
left knee disability warrants an evaluation greater than 10 
percent.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected degenerative changes of the left knee.  See 
Moray, supra; see also Espiritu, supra; 38 C.F.R. § 
3.159(a)(1) and (2) (2009).

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent for the Veteran's 
left knee disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.	Torn Anterior Cruciate Ligament of the Right Knee Prior 
to March 12, 2009

I.	Instability of the Right Knee

As noted above, the Veteran's right knee disability is 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009).  After consideration of 
the evidence of record, the Board finds an evaluation in 
excess of 20 percent under Diagnostic Code 5257 is not 
warranted for the right knee, at any point in the appeal 
period, as the Veteran's complaints of severe instability of 
the right knee are not supported by the objective clinical 
findings.  The Veteran demonstrated a negative Lachman's and 
McMurray's test at his February 2005 VA examination, with no 
laxity noted on the right knee.  A June 2007 VA examination 
report indicates the Veteran reported the use of a brace on 
the right knee but denied using a wheelchair, walker or 
crutches.  McMurray's sign was negative, as was the posterior 
drawer sign and valgus and varus stress tests.  A Lachman's 
test performed during the June 2007 VA examination indicated 
laxity of +1/4 (low normal).  Finally, a September 2008 VA 
examination report specifically notes no instability or 
weakness with mild effusion.  McMurray's and Lachman's tests 
were normal and anterior draw sign negative.

In light of the evidence described above, the Board finds 
that the Veteran's right knee does not more closely 
approximate "severe" instability.  As such, an evaluation 
in excess of 20 percent under Diagnostic Code 5257 is not 
warranted.  The Board places significantly more weight on the 
objective clinical findings reported on examination than the 
Veteran's own subjective statements in support of his claim.  
See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board).  Since the clinical evidence shows no more than 
moderate instability of the right knee, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent under Diagnostic Code 5257 due to 
recurrent subluxation or lateral instability for the period 
prior to March 12, 2009.

II.	Limitation of Motion of the Right Knee

The Veteran's right knee disability is not currently 
separately rated for limitation of motion.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint involved.  As noted above, the normal range of knee 
motion is 140 degrees of flexion and zero degrees of 
extension.  38 C.F.R. § 4.71, Plate II (2009).

With regards to range of motion testing, the February 2005 VA 
examination report notes the Veteran demonstrated 120 degrees 
of flexion of the right leg, with full extension to zero 
degrees.  The June 2007 VA examination report reflects the 
Veteran demonstrated flexion to 110 degrees and full 
extension to zero degrees, with no additional functional loss 
of motion due to fatigue.  The September 2008 VA examination 
report indicates the Veteran demonstrated flexion of the 
right leg to 130 degrees and full extension to zero degrees.  
Pain was absent throughout the range of motion, and there was 
no additional functional limitations due to repetitive use, 
flare-ups, excessive fatigability or lack of endurance.  The 
Board observes degenerative changes of the right knee were 
noted at each VA examination discussed above.  

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support a 
separate compensable evaluation based on limitation of motion 
of the right knee.  In this regard, the Board notes that no 
competent evidence of record reveals functional flexion 
limited to 45 degrees or extension limited to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The 
evidence of record does, however, demonstrate that there is 
x-ray evidence of arthritis in the right knee and objective 
evidence of noncompensable limitation of motion.  In light of 
the evidence above, the Board finds that the Veteran is 
entitled to a separate evaluation of 10 percent, but not 
greater, under Diagnostic Code 5003 for the period prior to 
March 12, 2009.

C.	Additional Considerations

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected left and right knee disabilities.  However, 
no higher or separate evaluations are warranted under any of 
these diagnostic codes.  In this regard, the Board observes 
that Diagnostic Codes 5258 and 5259 do not apply to the 
Veteran's current disabilities because there is no evidence 
of semilunar dislocated cartilage or removal of the semilunar 
cartilage.  In addition, as the evidence of record fails to 
demonstrate ankylosis or impairment of the tibia or fibula, 
the Veteran is not entitled to a separate or higher rating 
under Diagnostic Codes 5256 or 5262 for either knee.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

III.	TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by non-service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

In the instant case, prior to March 12, 2009, the Veteran is 
service connected for torn anterior cruciate ligament of the 
right knee, evaluated as 20 percent disabling; degenerative 
changes of the left knee, evaluated as 10 percent disabling; 
recurrent tinnitus, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensable.  His 
combined evaluation for these disabilities is 40 percent.  In 
addition, as discussed above, the Board has granted a 
separate 10 percent evaluation for arthritis of the right 
knee.  However, including the separate 10 percent evaluation 
granted by the Board in the above decision, his combined 
evaluation remains 40 percent overall.  See 38 C.F.R. § 4.25 
(2009).  Therefore, as the Veteran does not have one 
disability evaluated as 60 percent disabling, or a combined 
evaluation of 70 percent with one disability evaluated as 40 
percent, he does not meet the schedular criteria for TDIU 
pursuant to 38 C.F.R. § 4.16(a).  As such, the claim of 
entitlement to TDIU must be denied on a schedular basis.   

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations regarding TDIU on an extra-schedular basis, but 
the record does not indicate that the Veteran is unemployable 
due to his service connected disabilities.  38 C.F.R. 
§ 4.16(b) (2009).  In this regard, while the Board recognizes 
the Veteran is not currently employed, the Board finds that 
there has been no showing by the Veteran that his service-
connected disabilities have resulted in his unemployability.  
In fact, the evidence of record indicates the Veteran is 
currently unemployed due to non-service-connected psychiatric 
and back disabilities.  See, e.g., November 2005 SSA 
disability determination.  The Veteran has not submitted 
competent medical evidence indicating he is unable to work 
due to his service-connected disabilities.  In this regard, 
the Board observes both September 2008 and April 2009 VA 
examination reports indicate the Veteran's service-connected 
disabilities do not render him unemployable.  In the absence 
of such factors, while the Veteran is currently unemployed, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) 
are not met.  See Bagwell, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1996).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

An increased evaluation in excess of 10 percent for 
degenerative changes of the left knee is denied.

An increased evaluation in excess of 20 percent based on 
instability for torn anterior cruciate ligament of the right 
knee prior to March 12, 2009, is denied.

A separate evaluation of 10 percent, but not greater, for 
arthritis of the right knee is granted, subject to laws and 
regulations governing the payment of monetary benefits.

Entitlement to TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


